PeR CuRiam.
Defendant claimed self-defense and testified in his own behalf. His brother-in-law gave testimony tending to support the plea of self-defense.
Defendant excepts to the following excerpt from the charge: “It is your duty to scrutinize their (defendant’s and his brother-in-law’s) testimony because of their interest in your verdict. If, after doing so, you find that they have told the truth, it will be your duty to give their testimony the same weight as that of a dis-interested witness.”
The instruction is not prejudicial. State v. Faust, 254 N.C. 101, 113, 118 S.E. 2d 769; State v. Barnhill, 186 N.C. 446, 119 S.E. 894. State v. Turner, 253 N.C. 37, 116 S.E. 2d 194, is factually distinguishable.
No error.